IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10965
                        Conference Calendar



ALVA L. TURNER, an individual, and
Successor in Interest and former Executor
to the Estate of Lillie Mae Crittendon,
a/k/a Lillie Mae York,
a/k/a Lillie York Crittendon,

                                    Plaintiff-Appellant,

versus

JO DRANE; GERALD G. WOLFSON; HENRY W. BOCKMAN;
LAWRENCE GALE; GINA CONYERS; SANDRA DAVIS;
DARREL JOHNSON; BRIAN SMITH; DEBORAH CHILDS;
DE WITT W. CLINTON; COUNTY OF LOS ANGELES;
BANK OF AMERICA; DOES 1 TO 50,

                                     Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:96-CV-467-A
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Alva L. Turner, individually, and as successor in interest

and former executor of the estate of Lillie Mae Crittendon,

argues that the district court abused its discretion in

dismissing her 42 U.S.C. § 1983 complaint as frivolous based on

its being barred by the statute of limitations.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10965
                              - 2 -

     We have reviewed the record, the opinion of the district

court, and the brief, and find that the appeal has no arguable

merit and, accordingly, is DISMISSED as frivolous.   See 5th Cir.

Rule 42.2.